Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kachline (US 2007/0051711).

Regarding claim 21, Kachline discloses, a welding torch (T), comprising: a display screen (326, See Paragraph [0011]); a plurality of input devices configured to adjust a welding system parameter (Buttons 480, 482, 484 located on device S, which may be located on the torch. See Paragraphs [0038] and [0039]); communication circuitry (the menu 322 is provided in a memory on the torch, signals are sent through communication lines from a set circuit 330. The set circuit outputs welding parameters (See Paragraph [0035]) configured to: transmit an adjustment to the welding system parameter (The set circuit outputs welding parameters (See Paragraph [0035]); and receive a synchronized value of the welding system parameters, the display screen configured to display the synchronized value. (The synchronized limitation is not specified or defined in the claim. Therefore, a value transmitted is considered to meet the limitations of a synchronized value. Limitations from the specification are not to be read into the claims. The term synchronized appears to be an arbitrary name assigned to the value. The circuit 330 also receives welding parameter values from the controller 42 and stored them in the  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kachline (US 2007/0051711).

The teachings of Kachline have been discussed above. Kachline fails to disclose where the part of the response token is a prioritization of the welding torch, a type of component of the welding torch, a network address of the communication circuitry, or a location of the welding torch. However, data is data and these limitations are intangible. Data is transmitted over the connection and the claim merely assigns it an arbitrary name. It would have been obvious to adapt Kachline to provide the signal including a prioritization of the welding torch, a type of component of the welding torch, a network address of the communication circuitry, or a location of the welding torch as this is an obvious intended use based on the desired information the device is designed to transmit. 
Allowable Subject Matter
Claims 1-8 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930.  The examiner can normally be reached on M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        


3/2/2021